Citation Nr: 1046611	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-35 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from October 1995 to February 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the above claims.

In July 2007, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In October 2009, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
record shows that the Veteran was scheduled for VA examinations 
for his claimed hearing loss disability in February 2010 and in 
May 2010, but failed to report for both examinations.  
Individuals for whom medical examinations have been authorized 
and scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.326(a).  However, it appears that the Veteran did 
not receive proper notice for this examination.  The record shows 
that in October 2009, the Board remand order was returned and a 
note was written on the returned envelope stating that the 
Veteran did not live at that address.  In November 2009, the 
Board sent a letter to the Veteran stating that the October 2009 
remand order was returned by the post office as undeliverable and 
it was resent to the Veteran at the same address.  In November 
2010, the Veteran's representative stated that the Veteran had 
been displaced as a result of Hurricanes Katrina and Rita and was 
still without a stable residence and, therefore, the Veteran did 
not receive any notice of the scheduled VA examinations.  The 
representative pointed out that there was no record of any 
efforts on the part of VA to obtain the correct address for the 
Veteran after receiving notice that the Veteran did not live at 
the address of record and requested that the Veteran be properly 
notified of the examination on remand.  The Board agrees that a 
remand is necessary to determine the Veteran's correct mailing 
address and schedule another VA examination.  As such, after 
confirming the Veteran's current address, the RO should again 
schedule the Veteran for a VA examination and ensure that a 
notice letter stating the importance of the examination and the 
consequence of failing to report is sent to the Veteran.  

Service treatment records show that an inservice audiogram dated 
November 1995 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
15
LEFT
10
35
0
10
25

In April 1996, the Veteran had a significant threshold shift of 
20 dB or greater.  The Veteran was informed in May 1996 that his 
present hearing compared to his baseline showed a significant 
decrease in hearing that may be permanent or temporary and that 
may or may not be occupationally related.  He was provided 
properly fitted hearing protection devices and given a 
reindoctrination of the hearing conservation program 
requirements.  

On separation examination dated September 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
15
20
LEFT
30
25
10
20
35

During the May 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
45
65
80
LEFT
60
55
45
80
95

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran was diagnosed as having 
moderately severe rising to moderately conductive loss at 500-2k 
Hz and moderately severe to severe mixed loss at 3k and 4k Hz in 
the right ear and moderately severe rising to moderately 
conductive loss 500-2k Hz and severe loss at 3k and 4k Hz in the 
left ear.  The examiner opined that the Veteran's conductive 
hearing loss was not related to military noise exposure and 
needed to be followed by an ears, nose and throat physician.  

The Veteran's representative argues that the May 2005 VA examiner 
failed to provide any rationale in the opinion.  The Board 
agrees.  Although the VA examiner stated that the claims folder 
was reviewed, she did not provide any rationale for her opinion 
nor did she reference the clear threshold shift the Veteran 
underwent in service.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In light of the clear inservice evidence of a shift in 
hearing, the Veteran should be afforded another VA examination to 
obtain a medical opinion as to whether his current hearing loss 
developed as a result of his noise exposure during service.  A 
medical opinion is necessary to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran is hereby on notice that the medical evidence 
currently of record is insufficient to decide the claim and a 
current examination and medical opinion is necessary.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655. 

As the present claim on appeal for entitlement to a permanent and 
total disability rating for nonservice-connected pension benefit 
purposes would clearly be affected by the findings of the 
audiological examination, the Board finds that these issues are 
inextricably intertwined and must defer consideration of the 
issue of entitlement to a permanent and total disability rating 
for nonservice-connected pension benefit purposes at this time.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  After clarifying the Veteran's current 
address, schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
Veteran's bilateral hearing loss.  Ensure that 
an examination notice letter is sent to the 
Veteran, and this should be documented in the 
claims folder.  The claims folder should be 
made available to prior to completion of 
the examination report.  Any indicated 
studies should be performed.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current bilateral hearing 
loss had its onset during active service, or 
is related to any in-service disease or 
injury, including the April 1996 hearing 
threshold shift.  

Finally, the examiner is asked to describe 
the current effect, if any, of the Veteran's 
hearing loss on his employment.  

The examiner should provide a rationale for 
any opinion.

2.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


